1. When the case is considered on its merits, it is controlled adversely to the plaintiff in error by the decision in  Department of Revenue v. Stewart, ante. This case differs from that case only as to the year and the amount of taxes involved, the parties and the issues being identical.
2. Conceding but not deciding that the assessment and execution issued thereon were not barred by the statute of limitations, the case is controlled by the ruling made in the first headnote.
Judgment affirmed. Broyles, C. J., and Gardner, J.,concur.
                         DECIDED APRIL 21, 1942. *Page 291